Citation Nr: 1702172	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from April 1981 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Montgomery, Alabama.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Court, however, went on to note that this holding would not apply to Veterans who pursue their claims for service connection for psychiatric disorders on a "piecemeal basis."  In the instant case, the Veteran has filed an independent claim for service connection for depression which has been separately adjudicated and the Veteran has not submitted a Notice of Disagreement (NOD) with that decision.  Therefore, the Board finds that the Clemons holding does not apply to the facts of this case because unlike Clemons, in this case, the Veteran's additional psychiatric disorder has already been separately pursued and adjudicated.  

In April 2012, the Veteran testified during a travel board hearing before the undersigned.  A transcript of that hearing is of record.  

In July 2015, the Board remanded the issue for further development.  As will be discussed further, the Board finds that the AMC did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

As noted in the prior remand, at the Veteran's April 2012 Board hearing before the undersigned, the Veteran reported claimed stressors relating to his periods of military service which had yet to be verified by the RO.  

Specifically, the Veteran stated he was assigned to the USS Okinawa and the USS Inchon.  The Veteran's personnel records reflect that he was aboard the USS Okinawa from November 21, 1972, to November 28, 1972, and aboard the USS Inchon from December 30, 1972, to January 08, 1973, and January 22, 1973, to January 28, 1973.  The Veteran testified that he was flown off and on the USS Okinawa to do search and destroy in-country missions.  He also stated that while conducting these missions he came under small arms fire.  The Veteran stated that while on the USS Inchon he was flown off and on the ship in choppers to retrieve refugees, civilians in Saigon, military personnel, and gear.  The Veteran had reported that he feared the helicopters would be shot down while they were completing their missions.  

Based on the Veteran's testimony regarding the time frame and duty locations of his claimed stressors, and a current diagnosis of PTSD, the Board remanded the issue and directed the RO to attempt to verify the aforementioned stressors, and to schedule the Veteran for a PTSD examination.  While the Veteran was scheduled for an initial PTSD examination and the VA examiner provided an opinion, there is no evidence that any attempt was made to verify the Veteran's claimed stressors.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO determined that there was no credible evidence that the claimed stressors occurred, however there is no evidence that any attempt was made to verify the stressors as was directed in the July 2015 Board remand.  Accordingly, the Board finds that remand is again necessary in order to attempt to have the Veteran's stressors verified based on the timeframes and duty stations he provided at the April 2012 Board hearing in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the Veteran was scheduled for an initial PTSD VA examination in September 2015.  Unfortunately, the Board finds the VA opinion inadequate for rating purposes.  The VA examiner's negative opinion was based in part on the fact that the Veteran's stressors had not been verified, as noted by the examiner's statement that the prior diagnosis of PTSD was based only on the Veteran's subjective report of symptoms.  This opinion does not address the fact that the Veteran has been treated for PTSD on an ongoing basis or his attendance in an intensive PTSD class.  As the issue is being remanded for verification of the Veteran's stressors and the inadequate VA opinion, the Board finds that a remand is necessary for either a new VA examination and opinion (if stressors are verified), or an addendum opinion that addresses the Veteran's ongoing treatment for PTSD to include his participation in an intensive PTSD class.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Based on the information provided by the Veteran regarding stressors he experienced while serving aboard the USS Okinawa and the USS Inchon, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the Veteran's report of being flown off and on the ships and coming under small arms fire while conducting search and destroy missions within Vietnam, and the Veteran's fear of the helicopter being shot down while he was travelling to and from the ships.  

3.  After completion of the above, complete the following based on the results received:

a).  IF the Veteran's stressors are verified, schedule the Veteran for a new VA examination to determine the nature and etiology of any current PTSD.  The claims folder should be reviewed and that review should be noted in the examination report.  Specifically, the examiner should provide the following information:  

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should determine whether the Veteran has a diagnosis of PTSD.  With respect to a diagnosis of PTSD, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed onboard the USS Okinawa and USS Inchon in Vietnam.  

If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a diagnosis of PTSD is not warranted, the examiner should reconcile this with the evidence of record that shows a diagnosis of PTSD and ongoing treatment for PTSD to include the Veteran's participation in an intensive PTSD class.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

b).  IF the Veteran's stressors can't be verified, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the September 2015 VA examiner for an addendum opinion.  If the examiner who drafted the September 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner shall indicate in the addendum report that the claims file was reviewed.  The examiner should provide the following:

The examiner should reconcile the previous finding that the Veteran does not have a diagnosis of PTSD with the evidence of record that reflects the Veteran has a diagnosis of PTSD and has received ongoing treatment for PTSD, to include participation in an intensive PTSD class.

4.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  
5.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


